Proceeding pursuant to CPLR article 78 to review a determination of the respondent State Commissioner dated June 22, 1987, which, after a hearing, disqualified the petitioner from the food stamp program.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
*767The petitioner argues that the local agency did not show by clear and convincing evidence that she intentionally violated the regulations of the food stamp program. In a review of administrative determinations, appellate courts do not review facts de novo and arrive at an independent determination. Our function is to determine whether the State Commissioner’s decision is supported by substantial evidence (see, Matter of O’Rourke v Kirby, 54 NY2d 8, 14; Matter of Block v Ambach, 140 AD2d 814, 816, affd 73 NY2d 323). The State Commissioner’s decision is supported by substantial evidence as the local agency proved that the petitioner was aware of her duty to report employment income but failed to do so. Moreover, his decision not to credit her self-serving evidence was rational and therefore not arbitrary or capricious (see, Matter of Hopkins v Blum, 87 AD2d 613, affd 58 NY2d 1011). Bracken, J. P., Rubin, Harwood and Balletta, JJ., concur.